PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
COSTANTINO et al.
Application No. 16/896,184
Filed: June 08, 2020
For: SYSTEMS FOR SECURE CONTACTLESS IDENTIFICATION AND TRACKING WITH REDUNDANT ELECTRONIC/VISUAL SECURITY MECHANISMS
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 04, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Anthony H. Handal appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that insert he or she as appropriate is authorized to represent the particular party on whose behalf insert he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice) mailed June 17, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on 
August 18, 2020. A Notice of Abandonment was mailed on February 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a surcharge of $80 and replacement drawings, (2) the petition fee of  
$1050, and (3) a proper statement of unintentional delay.

This application is being forwarded to the Office of Patent Application Processing (OPAP) for action on the merits commensurate with this decision.


	 



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions